Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-25 are pending.
Response to Arguments

Applicant’s arguments filed on 2/8/2021 have been fully considered but they are moot in view of new ground of rejections.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 6, 7, 9,11-13,16-18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eronen (US 2013/0290359) in view of Gill (US 8,788,944).

Regarding claim 1, Eronen teaches a method, comprising: perceiving a current context and determining that a first event has occurred; ([0052]; An activity recognition module determines uses an activity model to determine when an activity has been performed with respect to an application) acquiring historical data relating to the first event; ([0053, 0041]; The activity recognition module uses summary obtaining past performance and usage information corresponding to the user) determining user behavior based on the historical data; ([0041]; The user activity pool comprises logged past performance and use information by the user) and pushing application recommendation information or controlling application status based on the determination results ([0057]; Based on the match of user activity and a triggering characteristic, a recommendation is displayed to the user for an application call or matching applications or services), wherein the application recommendation information relates to a first plurality of applications, wherein the application status relates to a second plurality of applications ([0075, 0080]; recommendation relates to matching applications or services; the user selects an action that initiates the downloading of applications).
Eronen does not teach determining whether a system central processing unit (CPU) is capable of executing the first plurality of applications or the second plurality of applications without crashing.  Gill teaches wherein the pushing of the application recommendation information or the controlling of the application status (col. 10, lines 43-59; wherein sending or displaying the recommended applications information triggered by the server update of compatibility requirement for applications) comprises: 
determining whether a system central processing unit (CPU) is capable of executing the first plurality of applications or the second plurality of applications without crashing (col. 4, lines 34-46; col. 5, line 4-col. 6, line 67; col. 10, lines 23-59; col. 20, lines 29-52; determining whether a devices resource such as CPU is compatible with the applications without crashing); and
in response to a determination that the system CPU is not capable of executing the first plurality of applications or the second plurality of applications without crashing (in response to determining that the device resource such as CPU is incompatible (e.g., crashing) with the applications), omitting, to execute at least one application of the first plurality of applications associated with the application recommendation information or the second plurality of applications associated with the application status (col. 1, lines 20-27; col. 10, lines 42-59; col. 13, lines 32-34 ; col. 20, lines 29-52; col. 21, lines 14-24; omitting preloading of the incompatible applications on the webpage to be displayed on the device, or omitting downloading of the incompatible application on the device.  It is noted that applicant cited paragraphs of the specification supporting this limitation ([78] [79]) disclosed “omitting to execute…” as omitting to preload or without preloading).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gill’s teaching into Eronen’s system in order to allow Eronen’s system to offer applications that are compatible with the user device, thus improving the ways in which users applications and services are offered to user devices (col. 5, lines 49-59) 

Regarding claim 2, Eronen and Gill teach each and every limitation of claim 1, and further teaches the method as described in claim 1, wherein the perceiving of the current context and the determining that the first event has occurred comprises: performing one of the following: determining that the first event has occurred in the event that it is perceived that, based at least in part on the current operating action, the user has engaged in an application use behavior; (Eronen, [0004; The activity pool of user activity is compared to the advancement criteria to determine if the criteria is met) determining that the first event has occurred in the event that it is perceived that, based at least in part on a current geographical location of the user, that the geographic location has changed; (Eronen [0025]; The advancement criteria may be based on the user's presence or real-time interaction at a given location) determining that the first event has occurred in the event that it is perceived that, based at least in part on a user-configured specific event, that the specific event has been triggered; (Eronen [0071; The user activity analysis may be based on a period of time set by the user) and/or determining that the first 

Regarding claim 5, Eronen and Gill teach each and every limitation of claim 1, and further teaches the method as described in claim 1, wherein the pushing of the application recommendation information or the controlling of the application status based on the determination results comprises: A) selecting at least one related application based on the determination results; (Eronen [0075]; The determination for a different but related application is made based on the correlation of summary statistics to user's activity to various other applications that correspond to the same user activity) and performing one of the following: pushing recommendation information about the at least one related application; or controlling a status of the at least one related application; (Eronen [0075]; The application recommendation is sent to the user device through a message notifying the user of the related application) or B) selecting at least one related application based on the determination results; selecting an application matching current device status parameters from the at least one related application; and pushing recommendation information about the selected application or controlling a status of the selected application.

 Regarding claim 6, Eronen and Gill teach each and every limitation of claim 5, Gill further teach wherein the device status parameters include one or more of the following: device type, already run applications, central processing unit (CPU) usage, or memory usage (col. 5, line 4-col. 6, line 6; col. 21, lines 14-24).

Regarding claim 7, Eronen and Gill teach each and every limitation of claim 5, and further
teaches the method as described in claim 5, wherein the selecting of the at least one related
(Eronen [0031]; In response to user inputs stored the activity pool, summary statistics are generated from the activity pool that characterize user interaction in association with a given application)

 Regarding claim 9, Eronen and Gill teach each and every limitation of claim 5, and further teaches the method as described in claim 5, wherein the selecting of the at least one related application based on the determination results comprises: upon perceiving that a user-configured specific event was triggered, determining, based on the historical data, at least one application used in relation to the triggering of the specific event. (Eronen [0075; In response to the user's activity, the user is presented with a notification recommending a different but related application to the user's activity with an existing application)

 Regarding claim 11, Eronen and Gill teach each and every limitation of claim 5, and further teaches the method as described in claim 5, wherein the pushing of the recommendation information about the at least one related application comprises: pushing descriptive information about the at least one related application; or pushing service information about the at least one related application. (Eronen [0075]; Based on the user's activity, the user is presented with a notification recommending a different but related application to the user's activity with an existing application)

 Regarding claim 12, Eronen and Gill teach each and every limitation of claim 5, and further teaches the method as described in claim 5, wherein the controlling of the status of the at least one (Eronen [0080]; In response to the notification about the different related application, the user selects an action that initiates the downloading of the related application)

 Regarding claim 13, Eronen teaches a method, comprising: determining that a first event has occurred based on a notification from a first smart device, the first event being determined after the first smart device perceives a current context; ([0052]; An activity recognition module determines uses an activity model to determine when an activity has been performed with respect to an application) acquiring historical data relating to the first event, wherein the historical data is obtained based at least in part on data uploaded by the first smart device; ([0053, 0041]; The activity recognition module uses summary obtaining past performance and usage information corresponding to the user) determining user behavior based on the historical data; ([0041]; The user activity pool comprises logged past performance and use information by the user) and instructing the first smart device to push application recommendation information or control application status based on the determined user behavior,([0057]; Based on the match of user activity and a triggering characteristic, a recommendation is displayed to the user for an application call or matching applications or services) wherein the application recommendation information relates to a first plurality of applications, wherein the application status relates to a second plurality of applications ([0075, 0080]; recommendation relates to matching applications or services; the user selects an action that initiates the downloading of applications).
Eronen does not teach determining whether a system central processing unit (CPU) is capable of executing the first plurality of applications or the second plurality of applications without crashing.  Gill teaches wherein the instructing of the first smart device comprises (col. 10, lines 43-59; wherein sending or displaying the recommended applications information triggered by the server update of compatibility requirement for applications) comprises: 
col. 4, lines 34-46; col. 5, line 4-col. 6, line 67; col. 10, lines 23-59; col. 20, lines 29-52; determining whether a devices resource such as CPU is compatible with the applications without crashing); and
in response to a determination that the system CPU is not capable of executing the first plurality of applications or the second plurality of applications without crashing (in response to determining that the device resource such as CPU is incompatible (e.g., crashing) with the applications), omitting, to instruct the first smart device to execute at least one application of the first plurality of applications associated with the application recommendation information or the second plurality of applications associated with the application status (col. 1, lines 20-27; col. 10, lines 42-59; col. 13, lines 32-34 ; col. 20, lines 29-52; col. 21, lines 14-24; omitting preloading of the incompatible applications on the webpage to be displayed on the device, or omitting downloading of the incompatible application on the device.  It is noted that applicant cited paragraphs of the specification supporting this limitation ([78] [79]) disclosed “omitting to execute…” as omitting to preload or without preloading).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gill’s teaching into Eronen’s system in order to allow Eronen’s system to offer applications that are compatible with the user device, thus improving the ways in which users applications and services are offered to user devices (col. 5, lines 49-59) 

Regarding claim 16, Eronen and Gill teach each and every limitation of claim 13, and further teaches the method as described in claim 13, wherein the instructing of the first smart device to push application recommendation information or control application status based on the determination results comprises: A) selecting at least one related application based on the determination results; (Eronen [0075]; The determination for a different but related application is made based on the correlation of summary statistics to user's activity to various other applications that correspond to the same user activity) and instructing the first smart device to push recommendation information about the at least one application or control a status of the at least one application; (Eronen [0075]; The application recommendation is sent to the user device through a message notifying the user of the related application) or B) selecting at least one related application based on the determination results; selecting an application matching current device status parameters of the first smart device from the at least one application; and instructing the first smart device to push recommendation information about the selected application or control a status of the selected application.

Regarding claim 17, Eronen and Gill teach each and every limitation of claim 16, Gill further teach wherein the device status parameters include one or more of the following: device type, already run applications, central processing unit (CPU) usage, and/ or memory usage (col. 5, line 4-col. 6, line 6; col. 21, lines 14-24).

Regarding claim 18, Eronen and Gill teach each and every limitation of claim 16, and further teaches the method as described in claim 16, wherein the selecting of the at least one related application based on the determination results comprises: learning that the first smart device has perceived that the user has engaged in application use behavior; and determining, based on the historical data, at least one application used in relation to the application use behavior. (Eronen [0031]; In response to user inputs stored the activity pool, summary statistics are generated from the activity pool that characterize user interaction in association with a given application)

Regarding claim 20, Eronen and Gill teach each and every limitation of claim 16, and further teaches the method as described in claim 16, wherein the selecting of the at least one related application based on the determination results comprises: learning that the first smart device has
perceived that a user-configured specific event was triggered, and determining, based on the historical data, at least one application used in relation to the triggering of the specific event. (Eronen [0075]; In response to the user's activity, the user is presented with a notification recommending a different but related application to the user's activity with an existing application)

 Regarding claim 22, Eronen and Gill teach each and every limitation of claim 15, and further teaches the method as described in claim 15, wherein the instructing of the first smart device to push application recommendation information comprises: instructing the first smart device to push descriptive information about the application; or instructing the first smart device to push service information about the application. (Eronen [0075]; Based on the user's activity, the user is presented with a notification recommending a different but related application to the user's activity with an existing application)
Regarding claim 23, Eronen and Gill teach each and every limitation of claim 15, and further teaches the method as described in claim 15, wherein the instructing the first smart device to control the application status comprises: instructing the first smart device to download the application; or instructing the first smart device to preload the application. (Eronen [0080]; In response to the notification about the different related application, the user selects an action that initiates the downloading of the related application)  

Regarding claim 24, Eronen teaches a system, comprising: a processor; and a memory coupled with the processor, wherein the memory is configured to provide the processor with instructions which ([0052]; An activity recognition module determines uses an activity model to determine when an activity has been performed with respect to an application) acquire historical data relating to the first event; ([0053, 0041; The activity recognition module uses summary obtaining past performance and usage information corresponding to the user) determine user behavior based on the historical data; ((J[ 0041; The user activity pool comprises logged past performance and use information by the user) and push application recommendation information or controlling application status based on the determination results ([0057]; Based on the match of user activity and a triggering characteristic, a recommendation is displayed to the user for an application call or matching applications or services), wherein the application recommendation information relates to a first plurality of applications, wherein the application status relates to a second plurality of applications ([0075, 0080]; recommendation relates to matching applications or services; the user selects an action that initiates the downloading of applications).
Eronen does not teach determining whether a system central processing unit (CPU) is capable of executing the first plurality of applications or the second plurality of applications without crashing.  Gill teaches wherein the pushing of the application recommendation information or the controlling of the application status (col. 10, lines 43-59; wherein sending or displaying the recommended applications information triggered by the server update of compatibility requirement for applications) comprises to: 
determining whether a system central processing unit (CPU) is capable of executing the first plurality of applications or the second plurality of applications without crashing (col. 4, lines 34-46; col. 5, line 4-col. 6, line 67; col. 10, lines 23-59; col. 20, lines 29-52; determining whether a devices resource such as CPU is compatible with the applications without crashing); and
in response to a determination that the system CPU is not capable of executing the first plurality of applications or the second plurality of applications without crashing (in response to determining that the device resource such as CPU is incompatible (e.g., crashing) with the applications), omitting, executing at least one application of the first plurality of applications associated with the application recommendation information or the second plurality of applications associated with the application status (col. 1, lines 20-27; col. 10, lines 42-59; col. 13, lines 32-34 ; col. 20, lines 29-52; col. 21, lines 14-24; omitting preloading of the incompatible applications on the webpage to be displayed on the device, or omitting downloading of the incompatible application on the device.  It is noted that applicant cited paragraphs of the specification supporting this limitation ([78] [79]) disclosed “omitting to execute…” as omitting to preload or without preloading).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gill’s teaching into Eronen’s system in order to allow Eronen’s system to offer applications that are compatible with the user device, thus improving the ways in which users applications and services are offered to user devices (col. 5, lines 49-59) 

Regarding claim 25, Eronen teaches a computer program product being embodied in a tangible non-transitory computer readable storage medium and comprising computer instructions for: perceiving a current context and determining that a first event has occurred; ([0052]; An activity recognition module determines uses an activity model to determine when an activity has been performed with respect to an application) acquiring historical data relating to the first event; ([0053, 0041; The activity recognition module uses summary obtaining past performance and usage information corresponding to the user) determining user behavior based on the historical data; ([0041]; The user activity pool comprises logged past performance and use information by the user) and pushing application recommendation information or controlling application status based on the determination results ([0057]; Based on the match of user activity and a triggering characteristic, a recommendation is displayed to the user for an application call or matching applications or services), wherein the application recommendation ([0075, 0080]; recommendation relates to matching applications or services; the user selects an action that initiates the downloading of applications).
Eronen does not teach determining whether a system central processing unit (CPU) is capable of executing the first plurality of applications or the second plurality of applications without crashing.  Gill teaches wherein the pushing of the application recommendation information or the controlling of the application status (col. 10, lines 43-59; wherein sending or displaying the recommended applications information triggered by the server update of compatibility requirement for applications) comprises: 
determining whether a system central processing unit (CPU) is capable of executing the first plurality of applications or the second plurality of applications without crashing (col. 4, lines 34-46; col. 5, line 4-col. 6, line 67; col. 10, lines 23-59; col. 20, lines 29-52; determining whether a devices resource such as CPU is compatible with the applications without crashing); and
in response to a determination that the system CPU is not capable of executing the first plurality of applications or the second plurality of applications without crashing (in response to determining that the device resource such as CPU is incompatible (e.g., crashing) with the applications), omitting to execute at least one application of the first plurality of applications associated with the application recommendation information or the second plurality of applications associated with the application status (col. 1, lines 20-27; col. 10, lines 42-59; col. 13, lines 32-34 ; col. 20, lines 29-52; col. 21, lines 14-24; omitting preloading of the incompatible applications on the webpage to be displayed on the device, or omitting downloading of the incompatible application on the device.  It is noted that applicant cited paragraphs of the specification supporting this limitation ([78] [79]) disclosed “omitting to execute…” as omitting to preload or without preloading).

t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gill’s teaching into Eronen’s system in order to allow Eronen’s system to offer applications that are compatible with the user device, thus improving the ways in which users applications and services are offered to user devices (col. 5, lines 49-59) 

Claims 3, 4, 8,10,14,15, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eronen and Gill in view of Petersen (US 2012/0023226).

Regarding claim 3, Eronen and Gill teach each and every limitation of claim 1 and further teaches the method as described in claim 1, wherein the acquiring of the historical data relating to the first event comprises: A) locally selecting first event-related historical data; or B) sending descriptive information relating to the first event to a server to cause the server to select the first event-related historical data from stored data; (Eronen [0028]; The activity processing platform 111 updates the user activity pool related to the user's interaction with an application) and receiving the selected historical data sent back from the server, (Eronen [0028]; The activity processing platform 111 retrieves user data from the activity pool 113 and generates a summary statistics for a given activity relating to an application) wherein the data stored by the server was obtained after collecting the data uploaded by various smart devices. (Eronen Fig. 1; [0027, 0029; The activity pool 117 is a storage database of user activity that is retrieved from user equipment (UE) 101a-101n).
 However, Eronen and Gill do not expressly teach wherein the selected historical data records a set of user operations at a time of first event occurrence.
In analogous teachings, Petersen teaches wherein the selected historical data records a set of user operations at a time of first event occurrence. ([0091]; User historical data populated in a user profiled that categorizes data based on trends where the user behavior is determined for specific times of the day or days of the week)
 Thus, given the teachings of Eronen and Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petersen into Eronen and Gill teaching an application that uses historical information related to a user’s interaction, behavior, and location to predict application and device use. This allows the device to predict and prioritize operations on the user’s mobile device (see at least paragraphs 0037-39).
Regarding claim 4, Eronen and Gill teach each and every limitation of claim 1, however, do not expressly teach the method as described in claim 1, wherein the determining of the user behavior based on the historical data comprises: determining a set of operating actions previously executed by the user at a time of first event occurrence based on the historical data; ranking operating actions recorded in the set of operating actions in order of their relevance to the first event starting with a highest relevance and ending with a lowest relevance; and selecting the first N operating actions as the determination results, wherein N is a preset value.
In analogous teachings, Petersen teaches the method as described in claim 1, wherein the determining of the user behavior based on the historical data comprises: determining a set of operating actions previously executed by the user at a time of first event occurrence based on the historical data; ([0091]; User historical data populated in a user profiled that categorizes data based on trends where the user behavior is determined for specific times of the day or days of the week) ranking operating actions recorded in the set of operating actions in order of their relevance to the first event starting with a highest relevance and ending with a lowest relevance; ([0098, 0041, 0078]; Operations may be ranked according to importance or priority set by a predetermined rule where high importance operations will trigger a response) and selecting the first N operating actions as the determination results, wherein N is a preset value. ([0098, 0041, 0078]; A preset number of low priority operation may need to be accumulated before they trigger the operations to be executed)


Regarding claim 8, Eronen and Gill teach each and every limitation of claim 5, however, do not expressly teach the method as described in claim 5, wherein the selecting of the at least one related application based on the determination results comprises: upon perceiving a change in geographic location, determining, based on the historical data, at least one application used in relation to the change in geographic location.
In analogous teachings, Petersen teaches the method as described in claim 5, wherein the selecting of the at least one related application based on the determination results comprises: upon perceiving a change in geographic location, determining, based on the historical data, at least one application used in relation to the change in geographic location. ([0044-43, 0051]; In response to determining that the user has moved between locations, the server predicts requests and activities of the user that likely correspond with the user's route)

 Thus, given the teachings of Eronen and Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petersen into Eronen and Gill teaching an application that uses historical information related to a user’s interaction, behavior, and location to predict application and device use. This allows the device to predict and prioritize operations on the user’s mobile device (see at least paragraphs 0037-39).

Regarding claim 10, Eronen and Gill teach each and every limitation of claim 5, however, do not expressly teach the method as described in claim 5, wherein the selecting of the at least one related application based on the determination results comprises: upon perceiving that a user-configured repeating event was triggered, determining, based on the historical data, at least one application used in relation to the triggering of the repeating event.

In analogous teachings, Petersen teaches the method as described in claim 5, wherein the selecting of the at least one related application based on the determination results comprises: upon perceiving that a user-configured repeating event was triggered, determining, based on the historical data, at least one application used in relation to the triggering of the repeating event. ([0028; In response to the user meeting a rule requirement where the user makes reoccurring requests within period of time, the server can automatically set up an update to optimize the process)

Thus, given the teachings of Eronen and Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petersen into Eronen and Gill teaching an application that uses historical information related to a user’s interaction, behavior, and location to predict application and device use. This allows the device
to predict and prioritize operations on the user’s mobile device (see at least paragraphs 0037-39).

Regarding claim 14, Eronen and Gill teach each and every limitation of claim 13 and further teaches the method as described in claim 13, wherein the acquiring of the historical data relating to the first event comprises: selecting, based on first event descriptive information sent by the first smart device, historical data relating to the first event from stored data, (Eronen [0028; The activity processing platform 111 updates the user activity pool related to the user's interaction with an application. The activity processing platform 111 retrieves user data from the activity pool 113 and generates a summary statistics for a given activity relating to an application) wherein the stored data is obtained after collecting data uploaded by the first smart device or various smart devices. (Eronen Fig. 1;  0027, 0029]; The activity pool 117 is a storage database of user activity that is retrieved from user equipment (UE) l0la-l0ln)

However, Eronen and Gill do not expressly teach wherein the selected historical data records a set of user operating actions at the time of first event occurrence.

In analogous teachings, Petersen teaches wherein the selected historical data records a set of user operating actions at the time of first event occurrence. ([0091; User historical data populated in a user profiled that categorizes data based on trends where the user behavior is determined for specific times of the day or days of the week)

 Thus, given the teachings of Eronen and Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petersen into Eronen and Gill teaching an application that uses historical information related to a user’s interaction, behavior, and location to predict application and device use. This allows the device to predict and prioritize operations on the user’s mobile device (see at least paragraphs 0037-39).

Regarding claim 15, Eronen and Gill teaches each and every limitation of claim 13, however, do not expressly teach the method as described in claim 13, wherein the determining of the user behavior based on the historical data comprises: determining a set of operating actions previously executed by a user at the time of first event occurrence based on the historical data; ranking operating actions recorded in the set of operating actions in order of relevance to the first event starting with a highest relevance and ending with a 
In analogous teachings, Petersen teaches the method as described in claim 13, wherein the determining of the user behavior based on the historical data comprises: determining a set of operating actions previously executed by a user at the time of first event occurrence based on the historical data; ([ 0091]; User historical data populated in a user profiled that categorizes data based on trends where the user behavior is determined for specific times of the day or days of the week) ranking operating actions recorded in the set of operating actions in order of relevance to the first event starting with a highest relevance and ending with a lowest relevance; ([0098, 0041, 0078]; Operations may be ranked according to importance or priority set by a predetermined rule where high importance operations will trigger a response) and selecting the first N operating actions as determination results, wherein N is a preset value. ([ 0098, 0041, 0078; A preset number of low priority operation may need to be accumulated before they trigger the operations to be executed)

 Thus, given the teachings of Eronen and Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petersen into Eronen and Gill teaching an application that uses historical information related to a user’s interaction, behavior, and location to predict application and device use. This allows the device to predict and prioritize operations on the user’s mobile device (see at least paragraphs 0037-39).

Regarding claim 19, Eronen and Gill teach each and every limitation of claim 16, however, do not expressly teach the method as described in claim 16, wherein the selecting of the at least one related application based on the determination results comprises: learning that the first smart device has perceived a change in geographic location; and determining, based on the historical data, at least one application used in relation to the change in geographic location.

In analogous teachings, Petersen teaches the method as described in claim 16, wherein the selecting of the at least one related application based on the determination results comprises: learning that the first smart device has perceived a change in geographic location; and determining, based on the historical data, at least one application used in relation to the change in geographic location. ([0044-43, 0051]; In response to determining that the user has moved between locations, the server predicts requests and activities of the user that likely correspond with the user's route)
Thus, given the teachings of Eronen and Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petersen into Eronen and Gill teaching an application that uses historical information related to a user’s interaction, behavior, and location to predict application and device use. This allows the device to predict and prioritize operations on the user’s mobile device (see at least paragraphs 0037-39).

Regarding claim 21, Eronen and Gill teach each and every limitation of claim 16, however, do not expressly teach the method as described in claim 16, wherein the selecting of the at least one related application based on the determination results comprises: learning that the first smart device has perceived that a user-configured repeating event was triggered; and determining, based on the historical data, at least one app used in relation to the triggering of the repeating event.

In analogous teachings, Petersen teaches the method as described in claim 16, wherein the selecting of the at least one related application based on the determination results comprises: learning that the first smart device has perceived that a user-configured repeating event was triggered; and determining, based on the historical data, at least one app used in relation to the triggering of the repeating event. ([0028]; In response to the user meeting a rule requirement where the user makes reoccurring requests within period of time, the server can automatically set up an update to optimize the process)

 Thus, given the teachings of Eronen and Gill, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Petersen into Eronen and Gill teaching an application that uses historical information related to a user’s interaction, behavior, and location to predict application and device use. This allows the device to predict and prioritize operations on the user’s mobile device (see at least paragraphs 0037-39).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set
forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end
of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the
date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated
from the mailing date of the advisory action. In no event, however, will the statutory period for reply
expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be reached on 6a-3p M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/PHILIP C LEE/Primary Examiner, Art Unit 2454